



Exhibit 10.3
Stock Option Grant Agreement
logojcpa09.gif [logojcpa09.gif]
Name
[Participant Name]
Employee ID
[Employee ID]
Date of Grant
[Grant Date]
Option Grant Price Per Share
[Grant Price]


Number of NSO Shares Granted
[Shares Granted]

--------------------------------------------------------------------------------



This Non-Qualified Stock Option ("NSO") Grant Agreement (“Agreement”) gives you
the right to purchase the total number of shares of Common Stock of 50 par value
("Common Stock") of J. C. Penney Company, Inc. ("Company") at the Option Grant
Price Per Share shown above. This grant is subject to all the terms, rules, and
conditions of the 2016 J. C. Penney Company, Inc. Long-Term Incentive Plan
(“Plan”) and the implementing resolutions (“Resolutions”) approved by the Human
Resources and Compensation Committee (“Committee”) of the Company’s Board of
Directors (“Board”). Capitalized terms not otherwise defined herein shall have
the respective meanings assigned to them in the Plan and the Resolutions. In
order to receive the benefits under this Agreement, you must affirmatively
accept the terms of this Agreement by signing it, whether physically or via
alternative electronic means acceptable to the Company, acknowledging your
acceptance of the terms under which this Stock Option award is granted. You have
90 days from the date this Agreement is made available to you, either physically
or electronically to accept the terms of this Agreement. If you do not accept
the terms of this Agreement in the applicable 90 day period the Stock Options
that are the subject of this Agreement will be forfeited by you.


Vesting Terms
This NSO will generally become exercisable (“Vest”) in [VESTING DATE] (the “Vest
Date”). You must remain continuously employed by the Company through each
respective Vest Date (unless your Employment terminates due to your Retirement,
Disability, death, job restructuring, reduction in force, mutual consent, or
unit closing) to Vest in your NSO; otherwise the NSOs granted will be forfeited.


Employment Termination
If your Employment terminates due to Retirement, Disability, death, job
restructuring, reduction in force, mutual consent, or unit closing before any
applicable Vest Date of your NSO, your NSO will vest on a pro-rata basis. The
pro-rata portion of your NSO that will vest will be determined by multiplying
the “Number of NSO Shares Granted” from above by a fraction, the numerator of
which is the number of months from the Grant Date to the effective date of your
termination of Employment, inclusive, and the denominator of which is [VESTING
MONTHS]. The number of NSOs that have already vested according to the terms
herein, if any, will be subtracted from the prorated amount and the remaining
prorated NSOs will become immediately exercisable. Any NSOs which have not
already vested or for which vesting is not accelerated will expire on such
employment termination.


Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without Cause under, and as defined in that termination agreement, then the
number of NSOs that will become exercisable will be determined according to the
terms of the underlying termination agreement subject to (a) the execution and
delivery of a release in such form as may be required by the Company and (b) the
expiration of the applicable revocation period for such release.


If you voluntarily terminate your Employment or your Employment is terminated
for Cause then all unvested and unexercised NSOs will expire as of the date of
your Employment termination.
 
Please see the Plan for all terms, rules, and conditions, including the
post-termination of Employment exercise period applicable to this NSO.


Covenants and Representations
By accepting this award you hereby acknowledge that your duties to the Company
require access to and creation of the Company’s confidential or proprietary
information and trade secrets (collectively, the “Proprietary Information”). The
Proprietary Information has been and will continue to be developed by the
Company and its subsidiaries and affiliates at substantial cost and constitutes
valuable and unique property of the Company. You further acknowledge that due to
the nature of your position, you will have access to Proprietary Information
affecting plans and operations





--------------------------------------------------------------------------------





in every location in which the Company (and its subsidiaries and affiliates)
does business or plans to do business throughout the world, and your decisions
and recommendations on behalf of the Company may affect its operations
throughout the world. Accordingly, by accepting this award you acknowledge that
the foregoing makes it reasonably necessary for the protection of the Company’s
business interests that you agree to the following covenants in connection with
(i) your involuntary separation from service, as defined under Treasury
regulation §1.409A-1(n), other than for Cause, or (ii) your voluntary separation
from service:
Confidentiality. You hereby covenant and agree that you shall not, without the
prior written consent of the Company, during your employment with the Company or
at any time thereafter disclose to any person not employed by the Company, or
use in connection with engaging in competition with the Company, any Proprietary
Information of the Company.
(a)
It is expressly understood and agreed that the Company’s Proprietary Information
is all nonpublic information relating to the Company’s business, including but
not limited to information, plans, and strategies regarding suppliers, pricing,
marketing, customers, hiring and terminations, employee performance and
evaluations, internal reviews and investigations, short term and long range
plans, acquisitions and divestitures, advertising, information systems, sales
objectives and performance, as well as any other nonpublic information, the
nondisclosure of which may provide a competitive or economic advantage to the
Company. Proprietary Information shall not be deemed to have become public for
purposes of this Agreement where it has been disclosed or made public by or
through anyone acting in violation of a contractual, ethical, or legal
responsibility to maintain its confidentiality.

(b)
In the event you receive a subpoena, court order, or other summons that may
require you to disclose Proprietary Information, on pain of civil or criminal
penalty, you will promptly give notice to the Company of the subpoena or summons
and provide the Company an opportunity to appear at the Company’s expense and
challenge the disclosure of its Proprietary Information, and you shall provide
reasonable cooperation to the Company for purposes of affording the Company the
opportunity to prevent the disclosure of the Company’s Proprietary Information.

(c)
Nothing in this Agreement shall restrict you from, directly or indirectly,
initiating communications with or responding to any inquiry from, or providing
testimony before, the Securities and Exchange Commission (“SEC”), Financial
Industries Regulatory Authority (“FINRA”), or any other self-regulatory
organization or state or federal regulatory authority.

Nonsolicitation of Employees. You hereby covenant and agree that during your
employment with the Company and, in the event you, as noted above, (i) have a
voluntary separation from service, or (ii) have an involuntary separation from
service other than for Cause, that for a period equal to (x) 18 months, if you
are an Executive Vice President on the date of your separation from service, or
(y) 12 months, if you are a Senior Vice President, thereafter, you shall not,
without the prior written consent of the Company, on your own behalf or on the
behalf of any person, firm or company, directly or indirectly, attempt to
influence, persuade or induce, or assist any other person in so persuading or
inducing, any of the employees of the Company (or any of its subsidiaries or
affiliates) to give up his or her employment with the Company (or any of its
subsidiaries or affiliates), and you shall not directly or indirectly solicit or
hire employees of the Company (or any of its subsidiaries or affiliates) for
employment with any other employer, without regard to whether that employer is a
Competing Business, as defined below.
Noninterference with Business Relations. You hereby covenant and agree that
during your employment with the Company and, in the event you, as noted above,
(i) have a voluntary separation from service, or (ii) have an involuntary
separation from service other than for Cause, that for a period equal to (x) 18
months, if you are an Executive Vice President on the date of your separation
from service, or (y) 12 months, if you are a Senior Vice President, thereafter,
you shall not, without the prior written consent of the Company, on your own
behalf or on the behalf of any person, firm or company, directly or indirectly,
attempt to influence, persuade or induce, or assist any other person in so
persuading or inducing, any person, firm or company to cease doing business
with, reduce its business with, or decline to commence a business relationship
with, the Company (or any of its subsidiaries or affiliates).
Noncompetition.
(a)
You hereby covenant and agree that during your employment with the Company and,
in the event you, as noted above, (i) have a voluntary separation from service,
or (ii) have an involuntary separation from service other than for Cause, that
for a period equal to (x) 18 months, if you are an Executive Vice President on
the date of your separation from service, or (y) 12 months, if you are a Senior
Vice President, thereafter, you






--------------------------------------------------------------------------------





will not, except as otherwise provided for below, undertake any work for a
Competing Business, as defined in (b).
(b)
As used in this Agreement, the term “Competing Business” shall specifically
include, but not be limited to:

(i)
Kohl’s Corporation, Macy’s, Inc., Target Corporation, The TJX Companies, Inc.,
Ross Stores, Inc., Wal-Mart Stores, Inc., Amazon.com, Inc., and any of their
respective subsidiaries or affiliates, or

(ii)
any business (A) that, at any time during the Severance Period, competes
directly with the Corporation through sales of merchandise or services in the
United States or another country or commonwealth in which the Corporation,
including its divisions, affiliates and licensees, operates, and (B) where the
Executive performs services, whether paid or unpaid, in any capacity, including
as an officer, director, owner, consultant, employee, agent, or representative,
where such services involve the performance of (x) substantially similar duties
or oversight responsibilities as those performed by the Executive at any time
during the 12-month period preceding the Executive’s termination from the
Corporation for any reason, or (y) greater duties or responsibilities that
include such substantially similar duties or oversight responsibilities as those
referred to in (x); or

(iii)
any business that provides buying office or sourcing services to any business of
the types referred to in this section (b).

(c)
For purposes of this section, the restrictions on working for a Competing
Business shall include working at any location within the United States or
Puerto Rico. You acknowledge that the Company is a national retailer with
operations throughout the United States and Puerto Rico and that the duties and
responsibilities that you perform, or will perform, for the Company directly
impact the Company’s ability to compete with a Competing Business in a
nationwide marketplace. You further acknowledge that you have, or will have,
access to sensitive and confidential information of the Company that relates to
the Company’s ability to compete in a nationwide marketplace.

Non-Disparagement. You covenant that you will not make any statement or
representation, oral or written, that could adversely affect the reputation,
image, goodwill or commercial interests of the Company. This provision will be
construed as broadly as state or federal law permits, but no more broadly than
permitted by state or federal law. This provision is not intended to and does
not prohibit you from participating in a governmental investigation concerning
the Company, or providing truthful testimony in any lawsuit, arbitration,
mediation, negotiation or other matter. You agree not to incur any expenses,
obligations or liabilities on behalf of the Company.
Enforcement and Injunctive Relief. In addition to any other remedies to which
the Company is entitled, on the Company’s becoming aware that you have breached,
or potentially have breached, any of the Covenants and Representations set forth
in this Agreement, above, the Company shall have a right to seek recoupment of
the portion of any award under the Plan, or any plan or program that is a
successor to the Plan, that (i) vested within the 12 months prior to the date of
your voluntary separation from service or your involuntary separation from
service other than for cause, each under and as defined in your termination
agreement, and (ii) includes and is subject to these Covenants and
Representations, including any proceeds or value received from the exercise or
sale of that portion of any such awards. Further, if you shall breach any of the
covenants contained herein, the Company may recover from you all such damages as
it may be entitled to under the terms of this Agreement, any other agreement
between the Company and you, at law, or in equity. In addition, you acknowledge
that any such breach of the Covenants and Representations in the Agreement is
likely to result in immediate and irreparable harm to the Company for which
money damages are likely to be inadequate. Accordingly, you consent to
injunctive and other appropriate equitable relief without the necessity of bond
in excess of $500.00 upon the institution of proceedings therefor by the Company
in order to protect the Company’s rights hereunder.
Recoupment
As provided in Section 12.19 of the Plan this Award is subject to any
compensation recoupment policy adopted by the Board or the Committee prior to or
after the effective date of the Plan, and as such policy may be amended from
time to time after its adoption.


This stock option grant does not constitute an employment contract. It does not
guarantee employment for the length of the vesting period or for any portion
thereof.



